DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest an implement apparatus comprising: an implement frame; a plurality of rear; a rear hydraulic cylinder, and a hydraulic control; a hitch assembly comprising: a hitch frame, wherein a rear end of the hitch frame is pivotally connected to a front end of the implement frame about an upper hitch pivot axis; a tension link, wherein a rear end of the tension link is pivotally connected to the front end of the implement frame about a lower hitch pivot axis located below the upper hitch pivot axis; and a front hydraulic cylinder operative to move the front end of the tension link 
Regarding independent claim 14, the prior art either alone or in combination fails to disclose, teach or suggest a method of maintaining a substantially consistent front to rear angle of an implement frame with respect to a ground surface, the method comprising: pivotally connecting a rear end of a hitch frame to a front end of the implement frame about an upper hitch pivot axis; pivotally connecting a rear end of a tension link to the front end of the implement frame about a lower hitch pivot axis located below the upper hitch pivot axis, and movably mounting a front end of the tension link to a front portion of the hitch frame; connecting a front hydraulic cylinder to the hitch frame such that the front hydraulic cylinder is operative to move the front end of the tension link forward and rearward; providing a hydraulic control operative to control a flow of hydraulic fluid to the front and rear hydraulic cylinders; operating the hydraulic control to activate the front hydraulic cylinder to move the front end of the tension link rearward as the rear hydraulic cylinder moves the rear wheels upward with respect to the implement frame, and operating the hydraulic control to activate the front hydraulic cylinder to move the front end of the tension link forward as the rear hydraulic cylinder moves the rear wheels downward with respect to the implement frame such that the front to rear angle of the implement frame with respect to the ground surface is substantially constant as the rear wheels move up and down with respect to the implement frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        August 27, 2021